On Petitions for Rehearing.
Proceeding in the light of the estate's petition for *Page 581 
rehearing, we have reexamined the authorities and again carefully considered our original pronouncement. With the exception of our directive in the concluding paragraph of the opinion, which we shall modify as presently to be stated, we believe merit does not attend the petition.
[8] In a supplemental petition, it is urged that since there are minors interested in the estate, their rights may not be waived by the representative of the estate in the manner here. We do not find reference to minors in the record, but, assuming the fact, we regard the point as unsound. A weakness is that the interest of all heirs, minors no less than adults, in estates, is subordinate to claims of creditors. Where there is no charge of bad faith on the part of the representative of the estate, and there is none here, the representation is of the estate as such. The rule is not variant.
We have been at pains to examine Fetta v. Vandevier,3 Colo. App. 419, 34 Pac. 168, cited in the supplemental petition. That was a suit by one proceeding individually against a minor to recover real estate standing in the name of the minor's ancestor, who was deceased. The court appointed a guardian ad litem for the minor. A creditor of the estate intervened in the interest of her claim. When the plaintiff in the case was called to testify, the guardian ad litem did not object to his competency, but the creditor did object. The trial court overruled the objection, and it was upon that ruling that reversal was ordered. Observations in the court opinion concerning the duty of guardians of minors in the circumstances there, seemingly are sound, but we think not pertinent here. The sum of the holding was favorable to the creditor, who promptly, and at the first opportunity, made the objection which was withheld by the representative of the estate here. We believe the supplemental petition likewise is without merit.
While on further examination of the record we still are convinced claimant was entitled to favorable finding *Page 582 
on his claim, we now conclude that as to the sum of his recovery there should be initial determination by the trial court. Accordingly, the concluding paragraph of our opinion is modified to read as follows:
Let the judgment be reversed and the cause remanded, with instructions to find generally in favor of claimant, but as to the extent of recovery the court will examine the record made at the trial, including the testimony of claimant, and adjudge as advised.
The petitions for rehearing are denied.